DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.

Claims 12, 14, 15, 17 and 19-27 are currently pending and are allowable.  

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/EP2016/060039, filed May 4, 2016, which claims priority to EP Application No. EP151665981, filed May 6, 2015.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: As noted previously, the prior art fails to teach or render obvious the invention as currently claimed.  The closest prior art of record is Lukovac et al. and Derrien et al.  
Akkermansia muciniphila by inoculating a composition comprising: glucose; casitone, which is an amino acid source; and threonine, with the Akkermansia muciniphila (Abs.; p. 8, Right Col., Exposure to bacterial cultures and SCFAs, Para. 1).  While the composition further comprises fucose, it is not taught that the composition further comprises N-acetyl-glucosamine (Glc-NAc) or N-acetyl-galactosamine (Gal-Nac).
Derrien et al. teach that Akkermansia muciniphila can be grown on a limited number of sugars including Glc-NAc, Gal-Nac, and glucose, but only when a protein source is provided, where protein sources include peptone, yeast extract, casitone, and tryptone (Abs.; p. 1473, Right Col., Line 7-12).
However, as persuasively argued by Applicant, a person of ordinary skill in the art would not have reasonably expected success with the substitution of a normal sugar, such as fucose, with an amino-sugar (Glc-NAc/Gal-NAc), as the person of skill would have understood that not every substitution produces favorable reproduction rates, or would otherwise have a satisfactory result.  As demonstrated by the comparative examples in the application beginning at page 6 of Applicants' specification, different sugars do not equally promote growth.  Different sugars cannot be reliably expected to function as simple substitutions for one another, particularly in the culturing of Akkermansia muciniphila.  
Further, at the time of the invention the person of ordinary skill would not have had any incentive or knowledge to combine glucose and Glc-NAc or Gal-NAc, as at the time of the invention it was not known that Akkermansia muciniphila is unable to metabolize Glc-NAc or Gal- NAc from glucose, where Akkermansia muciniphila requires an external source of nitrogen-containing monosaccharide derivative such as Glc-NAc or Gal-NAc, as evidenced by Van der Ark et at., as presented in the arguments.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 12, 14, 15, 17 and 19-27 are allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653